19-01035-scc        Doc 4      Filed 03/29/19         Entered 03/29/19 15:40:00             Main Document
                                                     Pg 1 of 2


Beth E. Levine, Esq.
Andrew W. Caine, Esq. (admitted pro hac vice)
Jason S. Pomerantz, Esq. (admitted pro hac vice)
PACHULSKI STANG ZIEHL & JONES LLP
780 Third Avenue, 34th Floor
New York, New York 10017
Telephone: (212) 561-7700
Facsimile: (212) 561-7777
Email: blevine@pszjlaw.com
        acaine@pszjlaw.com
        jspomerantz@pszjlaw.com

Counsel to Plaintiff Runway Liquidation, LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:
                                                                       Chapter 11
RUNWAY LIQUIDATION HOLDINGS, LLC, et                         al.,1
                                                                       Case No. 17-10466 (SCC)
                                   Debtors.
                                                                       (Jointly Administered)


RUNWAY LIQUIDATION, LLC,
                                                                       Adv. Proc. No. 19-01035 (SCC)
                                   Plaintiff,

         v.

BRILLIO, LLC,

                                   Defendant.



               STIPULATION EXTENDING TIME TO ANSWER COMPLAINT




1A list of the Post-Effective Date Debtors in these chapter 11 cases, along with the last four digits of each Post-
Effective Date Debtor’s federal tax identification number include: Runway Liquidation Holdings, LLC (6857);
Runway Liquidation, LLC (5942); Runway Liquidation Intermediate Holdings, LLC (3673); MR Liquidation, LLC
(9200); and MMH Liquidation, LLC (3854).


DOCS_NY:38880.1 08467/001
19-01035-scc        Doc 4   Filed 03/29/19    Entered 03/29/19 15:40:00          Main Document
                                             Pg 2 of 2


        Plaintiff, Runway Liquidation, LLC (“Plaintiff”) and defendant, Brillio, LLC

(“Defendant”), by and through their undersigned attorneys, hereby stipulate and agree as follows:

        WHEREAS, on February 26, 2019, Plaintiff filed a complaint (the “Complaint”) against

Defendant;

        WHEREAS, the summons (the “Summons”) was issued on February 27, 2019; and

        WHEREAS, on March 8, 2019, Defendant was served with the Summons and Complaint;

        The parties hereby stipulate and agree to the matters set forth below:

        1.       The time by which Defendant is required to answer the Complaint is extended

through and including April 26, 2019.

        2.       Defendant does not challenge personal jurisdiction and waives any objection to

service of process of the summons and complaint in this adversary proceeding.

               29 2019
 Dated: March ___,                                    Dated: March ____,
                                                                   29 2019

 PACHULSKI STANG ZIEHL & JONES LLP                    WILSON SONSINI GOODRICH & ROSATI
 Counsel to Plaintiff, Runway Liquidation, LLC        Counsel for Brillio, LLC


 By:    /s/ Beth E. Levine                            By:
       Beth E. Levine, Esq.                                 Melissa Siegel, Esq.
       Andrew W. Caine, Esq. (admitted                      1301 Avenue of the Americas, 40th Floor
            pro hac vice)                                   New York NY 10019
       Jason S. Pomerantz, Esq. (admitted                   Tel: (212) 497-7718
            pro hac vice)                                   Fax: (212) 999-5899
       780 Third Avenue, 34th Floor                         Email: msiegel@wsgr.com
       New York, NY 10017
       Tel.: (212) 561-7700
       Fax: (212) 561-7777
       Email: blevine@pszjlaw.com
               acaine@pszjlaw.com
               jspomerantz@pszjlaw.com




DOCS_NY:38880.1 08467/001
